Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-14, 17, 18, 20, 25-28, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1 and 17, the prior art of record fails to show or suggest the building element for a retaining wall comprising: at least one transverse elbow that projects outwardly from a rear surface of the distal end portion of the beam member, wherein each transverse elbow of the at least one transverse elbow is spaced from each of the upper surface and the lower surface of the beam member relative to the third axis, as specifically called for in the claims.  The closest prior art, Golcheh (EP 0 429 379), as applied in the Final Rejection dated 11/6/20, discloses all that is claimed except for the at least one transverse elbow that projects outwardly from a rear surface of the distal end portion of the beam member, wherein each transverse elbow of the at least one transverse elbow is spaced from each of the upper surface and the lower surface of the beam member relative to the third axis.  Applicant discloses that such transverse elbows provide horizontal stiffening as well as encourage the support of backfill material behind the wall by increasing the vertical fill weight effect to stabilize the wall against overturning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL